Citation Nr: 1527907	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-46 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensable rating for the service-connected residuals of fracture to the left ramus of the mandible.

2.  Entitlement to an initial rating higher than 10 percent for the service-connected loss of denture due to trauma. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that continued a current noncompensable (0 percent) disability rating for the Veteran's service-connected residual fracture to the left ramus of the mandible.

Also on appeal is a June 2011 RO rating decision that granted service connection for loss of denture due to trauma and assigned an initial disability rating of 10 percent effective from March 17, 2010. 


FINDINGS OF FACT

1.  The Veteran's residuals of fracture to the left ramus of the mandible are manifested by no loss of bone and no more than slight displacement of the mandible.

2.  From March 17, 2010, the Veteran's loss of denture due to trauma has been manifested by painful motion of the temporomandibular joint but has not resulted in loss of all upper anterior, all upper posterior, all lower anterior or all lower posterior teeth.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to compensable rating for residuals of fracture to the left ramus of the mandible are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.150 including Diagnostic Codes 9904 and 9905 (2014).
2.  The criteria to establish entitlement to an initial rating higher than 10 percent for the loss of denture due to trauma are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.150 including Diagnostic Code 9913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The appeal for initial rating adjudicated herein arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on that issue has been satisfied.  As regards the other rating issue on appeal, the Veteran was provided VCAA-compliant notice in a letter dated in June 2009, and he had ample opportunity to respond prior to the October 2009 rating decision on appeal.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded VA examinations in support of his claims on appeal which are adequate upon which to base a determination.  He has been advised of his entitlement to a hearing before the Board but he has declined such a hearing.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's disability of residuals of fracture to the left ramus of the mandible has been rated under the criteria of 38 C.F.R. § 4.150 (schedule of ratings - dental and oral conditions), Diagnostic Code (DC) 9904 (malunion of the mandible).  The rating criteria are as follows.  A noncompensable (0 percent) rating is assigned for slight displacement.  A rating of 10 percent is assigned for moderate displacement.  A rating of 20 percent is assigned for severe displacement.  A Note to DC 9904 states that rating is dependent upon degree of motion and relative loss of masticatory function.  

Also potentially applicable is DC 9905 (temporomandibular articulation, loss of motion).  The rating criteria are as follows.  A rating of 10 percent is assigned for 0-4mm range of lateral excursion, or for 31-40mm inter-incisal range.  A rating of 20 percent is assigned for 21-30 mm inter-incisal range.  A rating of 30 percent is assigned for 11-20 mm inter-incisal range.  A rating of 40 percent is assigned for 0-10mm inter-incisal range.  A Note to DC 9905 states that ratings for inter-incisal movement shall not be combined with ratings for limited lateral excursion.

The Veteran's disability of denture loss due to trauma has been rated under the criteria of DC 9913 (loss of teeth due to loss of substance of body of maxilla or mandible).  The rating criteria are as follows.  A noncompensable (0 percent) rating is assigned where loss of the masticatory surface can be restored by suitable prosthesis.  A rating of 10 percent is assigned when all upper and lower teeth on one side are missing; when all lower anterior teeth are missing; or, when all upper anterior teeth are missing.  A rating of 20 percent is assigned when all upper and lower anterior teeth are missing, or when all upper and lower posterior teeth are missing.  A rating of 30 percent is assigned with loss of all upper teeth, or with loss of all lower teeth.  A rating of 40 percent is assigned for loss of all teeth.  Ratings of 10 percent or higher are assigned where the lost masticatory surface cannot be restored by suitable prosthesis.  A Note to DC 9913 states that these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease since such loss is not considered disabling.


Regarding the temporomandibular joint (TMJ), disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Where medical evidence shows claimant has arthritis, and where the diagnostic code applicable to the disability is not based on limitation of motion, such as DC 5257 [knee subluxation or instability], a separate rating may be assigned if there is additional disability due to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. West, 8 Vet. App. 417 (1995).  Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The present request for higher rating was received by VA in June 2009.

VA outpatient dental treatment records during the period June 2001 through March 2009 are silent in regard to any complaint of pain associated with movement of the temporomandibular joint (TMJ).

The Veteran had a VA dental and oral examination in August 2009 in which he complained of pain in the left mandible.  Objective examination showed some limitation of motion, especially when opening: maximum opening (maximum inter-incisal range) was 41mm, maximum left excursion was 7mm and maximum right excursion was 8mm.  There was no bone loss of the mandible, maxilla or hard palate.  A total of 13 teeth were missing teeth, but all were replaced by removable and fixed partial dentures or by an implant with crown.  Panoramic X-ray was performed to determine the extent of any bone tissue loss but was negative.  The examination report is silent in regard to painful movement of the TMJ.  The examiner stated that the symptoms and evidence of limited jaw movement did not correlate with the clinical findings; no click or sound was present in the left TMJ area and X-ray showed no evidence of possible fracture on the left side of the mandible body.  

The file contains a March 2010 letter from dentist/prosthodontist Dr. EAJ (received by VA on March 17, 2010) stating that survey of the left TMJ showed flattening of the condyle suggestive of osteoarthritis or osteoarthrosis.  There was myofascial pain in the TMJ area and cervical area, and there was capsulitis and [illegible] in the right and left TM joints.  

The Veteran had another VA dental and oral examination in May 2011, in which he complained of moderate pain on the left maxillary side; the pain occurred at least monthly but less than weekly.  The Veteran denied history of swelling, drainage or neoplasm; he also denied history of difficulty chewing, talking or opening his mouth.  Examination showed mild displacement of the maxilla and flattening of the left condyle head.  Neither the maxilla nor the mandible showed loss of bone, malunion or nonunion, and there was no tooth loss due to loss of substance in the body of the maxilla or mandible.  There was no loss of motion at the temporomandibular articulation and no loss of bone of the hard palate.  There was no evidence of osteoradionecrosis or osteomyelitis.  There was no speech difficulty.  X-ray showed moderate generalized bone loss and missing teeth.  Maximum opening was to 42mm, right lateral excursion was to 7mm and left lateral excursion was to 6mm.  

The examiner diagnosed left temporomandibular disorder productive of moderate pain to the left TMJ.  The disability caused no occupational impairment since the Veteran had retired in 1996.  Impairment of activities of daily living (ADLs) consisted of mild impairment of sports and exercise and no impairment of the other ADLs (chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting and grooming).  The examiner stated that the Veteran's loss of teeth was not likely related to the left condyle residual fracture but was likely related to the same trauma that had caused the fracture.  

Based on the opinion of the VA examiner the RO granted separate service connection for loss of teeth due to trauma and assigned an initial rating of 10 percent effective from March 17, 2010, that being the earliest date showing the presence of osteoarthritis with painful motion.
Review of the evidence above demonstrates that the Veteran's mandibular displacement more closely approximates "slight" displacement than "moderate" displacement.  In fact, the clinical evidence is silent in regard to any displacement of the mandible (lower jaw); the VA examination in May 2011 noted "mild" displacement of the maxilla (upper jaw), but even assigning benefit of the doubt to the Veteran a "mild" displacement is more suggestive of "slight" displacement than "moderate" displacement as described by the rating schedule.  Further, clinical evidence does not show any loss of bone of the mandible.  Accordingly, a compensable rating is not warranted under DC 9904 (malunion of the mandible).  

Turning to DC 9905 (loss of motion of the TMJ), during every clinical examination of record the Veteran has had more than 4mm lateral excursion and more than 41mm inter-incisal range.  Accordingly, a compensable rating may not be assigned under that DC based strictly on limitation of motion.  Because the Veteran has demonstrated pain with motion of the TMJ (letter from Dr. EAJ and VA examination in May 2011), a 10 percent rating is warranted per Lichtenfels and Mitchell, and the RO has chosen to apply this 10 percent to DC 9913.  Although the 10 percent is more clearly applicable to DC 9905 than to DC 9913, the fact remains that the Veteran is appropriately compensated for painful motion.  The 10 percent may not be applied to both DCs because the evaluation of the same manifestation under various different diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  In that regard, 38 U.S.C.A. § 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology because such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding.  Brady v. Brown, 4 Vet. App. 203 (1993).

The Board has considered whether a 10 percent rating may be warranted prior to March 2010.  The rating schedule does not provide a separate rating for pain; see Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Rather, compensation for pain is warranted when pain results in functional loss; functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40.  Here, the Veteran reported pain in the left mandible to the VA examiner in August 2009, but the examiner did not record any clinical observation regarding visible manifestation of pain or any resultant functional loss; further, the VA examiner stated that the Veteran's reported symptoms were not consistent with clinical observations.  The Board accordingly finds that a 10 percent rating based on loss of function due to pain is not warranted prior to March 2010.

Finally addressing DC 9913 ((loss of teeth due to loss of substance of body of maxilla or mandible), clinical evidence shows that all of the Veteran's lost teeth are replaceable with prosthesis.  Accordingly, compensable rating is not warranted under this DC.  

The Board has considered potentially applicable diagnostic codes other than DCs 9904, 9905 or 9913.  In order to receive a compensable rating the Veteran's disability would have to be manifested by loss of the mandible, whole or in part (DCs 9901, 9902 and 9903); moderate nonunion of the mandible (DC 9903); loss of the ramus in whole or part (DC 9906s and 9907); loss of the condyloid process (DC 9909); loss of the hard palate, whole or in part (DCs 9911 and 9912); loss of the maxilla, whole or in part (DCs 9914 and 9915); or, moderate malunion or nonunion of the maxilla with moderate displacement (DC 9916).  The evidence associated with the claims file does not show that any of these criteria were met.  

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

Finally, a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and the evidence of record does not suggest, that his service-connected dental disability renders him unable to obtain and maintain gainful employment.  Accordingly, a claim for TDIU is not raised by the rating issues herein decided.

Based on the evidence and analysis above the Board finds the criteria for increased ratings for residuals of fracture to the left ramus of the mandible and for loss of denture due to trauma have not been met.  Accordingly, the claims must be denied.

In arriving at the conclusion cited above the Board has considered the benefit-of-the doubt doctrine. However, the preponderance of the evidence is against the claims and the doctrine is accordingly not applicable.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

   
ORDER

A compensable rating for residuals of fracture to the left ramus of the mandible is denied.

An initial rating higher than 10 percent for loss of denture due to trauma is denied. 


____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


